Name: Regulation (EEC) No 73/72 of the Commission of 12 January 1972 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing;  processed agricultural produce
 Date Published: nan

 16 Official Journal of the European Communities 13.1.72 Official Journal of the European Communities No L 10/11 REGULATION (EEC) No 73/72 OF THE COMMISSION of 12 January 1972 amending Regulation (EEC) No 210/69 on communications between Member States and' the Commission with regard to milk and milk products 'Article 5aTHE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Member States shall communicate to the Commission by telex 1 . not later than the Thursday of each week for the preceding week the quantities of products falling within the following subheadings of the Common Customs Tariff : 04.01 A 04.02 A II ( b ) 1 04.03 A and 04.03 B 04.04 A I and 04.04 A II 04.04 C 04.04 E I ( b ) 2, 04.04 E I (b ) 3 , 04.04 E I ( b ) 4  04.04 E I (b ) 5 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Article 28 thereof; Whereas Commission Regulation (EEC) No 210/693 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products, as last amended by Regulation (EEC) No 219/71 ,4 provides in particular that Member States shall give the Commission certain information regarding trade with third countries ; whereas experience has shown that certain information should be given in greater detail so that trends in international trade can be followed more closely ; whereas therefore that Regulation should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; in respect of which import licences have been applied for, indicating the origin of the products ; 2 . not later than the fifteenth of each month for the preceding month, , the quantities of . products imported, broken down by categories of products, each with the code number used in the Regulations fixing the import levies on milk and milk products.' Article 2 HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the first sentence and for (a) and (b) of Article 6 ( 1 ) of Regulation (EEC) No 210/69 : ' 1 . Member States shall communicate to theThe following shall be substituted for Article 5 a of Regulation (EEC) No 210/69 : Commission by telex ( a ) each working day before 6.00 p.m., the quantities of products falling within subheading No 04.02 A II and heading No 04.03 of the Common Customs Tariff for which applications for export licences have, within the meaning of Article 6 of Regulation 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 148 , 3.7.1971, p . 3 . 3 OJ No L 28 , 5.2.1969, p . 1 . 4 Oj No L 231 , 14.10.1971,p.25. Official Journal of the European Communities 17  for which applications for export licences have, during the preceding week, become redundant since the applicants' tenders within the meaning of Article 17 (4 ) of Regulation (EEC) No 1373/70 have not been accepted .' (EEC) No 1373/70, been lodged that day, broken down by category of product, each with the code number used in the Regulations fixing the refunds on milk and milk products exported in the unaltered state ; (b ) each week, the quantities of products listed in Article 1 of Regulation (EEC) No 804/68 , broken down by category of product, each with the code number used in the Regulations fixing the refunds on milk and milk products exported in the unaltered state :  for which applications for export licences have, within the meaning of Article 6 of Regulation (EEC) No 1373/70, been lodged during the preceding week; Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1972 . For the Commission The President Franco M. MALFATTI